Citation Nr: 0015134	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-05 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1. Service connection for a bilateral hearing disorder was 
denied originally by the RO in April 1970.  The appellant 
received timely notice of that decision, but did not file 
a timely appeal; therefore, the RO's decision became 
final.

2. The appellant has attempted to reopen his claim on 
subsequent occasions.  By rating decision of November 
1980, with notice the next month, it was held that new and 
material evidence for reopening the claim had not been 
submitted.  This is the last final decision on any basis.

3. The evidence submitted subsequent to the RO's November 
1980 decision in an attempt to reopen the appellant's 
claim is new but does not establish that the appellant's 
bilateral hearing loss started in or was made worse by any 
in-service event or occurrence.  The evidence submitted is 
not so significant as to require consideration in order to 
fairly decide the merits of the appellant's claim.


CONCLUSION OF LAW

New and material evidence has not been submitted subsequent 
to the RO's decision denying entitlement to service 
connection for bilateral hearing loss; therefore, the 
appellant's claim has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a), (c) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).

When a veteran seeks to reopen a claim finally decided based 
on new evidence, the Board must first determine whether the 
veteran has submitted new and material evidence.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  New and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantively on the matter under consideration.  
It can be neither cumulative nor redundant, and is, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to decide the 
merits of the claim fairly.  See 38 C.F.R. § 3.156 (1999); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  If the 
Board determines that new and material evidence has been 
added to the record, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

Historically, the appellant filed a claim for entitlement to 
service connection for bilateral hearing loss in February 
1970.  By rating decision dated in April 1970, the RO denied 
entitlement for service connection on the basis that the 
appellant suffered from bilateral hearing loss prior to 
service, and there was no aggravation shown during service.  
The appellant was sent notification of the rating decision 
but did not disagree.  The rating as to the right ear was 
confirmed in June 1970.  The decision became final after one 
year.  

In 1980, the appellant applied to the RO to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss, but the RO denied the application because the medical 
evidence submitted was essentially cumulative of that 
previously considered.  This determination was ultimately 
made in November 1980, with notice sent to the appellant the 
next month.  Again there was no timely disagreement, and the 
determination became final.  This is the last final decision 
on any basis.

The appellant filed another application to reopen his claim 
in April 1995, but the RO again denied the claim on the basis 
that the new evidence did now show incurrence or aggravation 
of the hearing disorder in service, or a medical opinion 
relating the appellant's hearing loss to service.  The 
appellant appealed this determination, and the claim is now 
before the Board for consideration of the additional 
evidence.

At the time of the original decision service medical records 
were considered.  Subsequently VA examinations and other 
medical records were considered prior to the November 1980 
rating decision.  In the 1970 rating action it was noted, 
essentially, that there was hearing loss shown at entrance 
that was not shown to be aggravated.  By subsequent June 1970 
rating, this was the finding as to the right ear, with normal 
hearing noted in the left ear on May 1970 examination.

The appellant has submitted VA audiology reports, dating from 
May 1979 to October 1979; an August 1980 lay statement from 
I.N. Figuero; an August 1980 lay statement from Rev. A. 
Santiago de Jesus; an August 1980 lay statement from M. 
Bahamonde; and a March 1995 hearing evaluation report from F. 
M. Rodriguez.  

The aforementioned VA audiology reports simply indicate that 
the appellant suffers from bilateral, moderate, conductive 
hearing loss.  The March 1995 hearing evaluation report 
indicates that the appellant has had a diagnosis of hearing 
loss since 1979, after separation from service.  The results 
of the examination suggested to the examiner that the 
appellant suffers from severe to profound bilateral loss of 
hearing, of mixed nature.

The Board has considered these private and VA treatment 
records.  While they continue to show defective hearing, they 
are not probative as they do not indicate that the 
appellant's bilateral hearing loss was either incurred or 
aggravated while in service, or any causal relationship 
between the appellant's bilateral hearing disorder and the 
appellant's active service.

The Board has also considered the various written statements 
provided by the appellant and by A. Santiago de Jesus, M. 
Bahamonde and I. N. Figueroa.  Although these statements are 
deemed truthful and probative of symptomatology, they are not 
competent or credible diagnosis of a diagnosis, date of 
onset, or medical causation of a disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 578, 580 (1992).  Moreover, it is not shown that 
these individuals are competent based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the veteran's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
competent, credible medical evidence, the claim for 
entitlement to service connection for bilateral hearing loss 
cannot be reopened. 

In conclusion, in the absence of competent, credible evidence 
of in-service incurrence or aggravation, or of a medical 
nexus, and as none of the evidence discussed above is both 
new and material, the claim for entitlement to service 
connection for bilateral hearing loss is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for service 
connection for bilateral hearing loss is not reopened and the 
benefits sought are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

